DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim 34 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 34, the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim, the closest prior art Fonte (PGPUB 20150055085) in view of Kornilov et al. (PGPUB 20180096537), fails to disclose in combination with all of the other elements of the claim wherein the position of the spectacle frame in the z-direction remains fixed during the fine positioning. Both Fonte and Kornilov require adjustment of the spectacle frames along the nose ridge, which is defined in all cases as the y-direction (vertical direction with respect to a user’s face and orthogonal to the optical axis) and z-direction (parallel to the optical axis). Modifying Fonte and/or Kornilov such that the frames are fixed in their z-direction would disallow placement of the frames in the correct location along the nose curvature normal, since that curvature extends into the z-direction. One of ordinary skill would not consider making such a change since it would clearly result in the frames being placed inside the face of the virtual wearer, which is counter to the goal of providing a virtual image showing a correct fit of the spectacles on the wearer’s face.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 15-33 and 35 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonte (PGPUB 20150055085) in view of Kornilov et al. (PGPUB 20180096537).

Regarding claim 1, Fonte discloses a computer-implemented method for virtual fitting of a pair of spectacles, the method comprising: 
defining a horizontal direction corresponding to a connecting line between pupil centers of eyes of a head in a main fixation direction when the head is held erect as an x-direction (parallel to 703a/b and also see Fig. 31), a vertical direction when the head is held erect as a y-direction (parallel to 713 and also see [0246 and [0254] where vertical displacement is discussed), and a direction perpendicular to the x-direction and to the y-direction as a z-direction (this direction is parallel with 709, called the vertex distance); 
performing an approximate virtual positioning of a spectacle frame on the head on a basis of head metadata for a 3D model of the head and frame metadata for a 3D model of the spectacle frame (See Fig. 26 steps 2710-2713);  

displacing, during the fine virtual positioning, the spectacle frame by a first distance perpendicular to the z-direction in a first displacement ([0174], [0246] and [0254] and also see Fig. 29 where distances 2903-2906 are adjusted); and 
displacing, during the fine virtual positioning, the spectacle frame by a second distance along the z-direction in a second displacement ([0174] and Fig. 29 where distance 2907 may be adjusted shorter or longer (displaced), but is called a “height” by Fonte and also see Fig. 31).
Fonte does not disclose wherein the fine virtual positioning is an automatic process. 
However, Kornilov teaches a computer aided method of virtually placing spectacle frames onto the face of a user comprising a first initial placement and then automatically performing a second adjustment to the initial setting position in a direction parallel and orthogonal to the z-axis ([0090] and 1600 along the nose ridge).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Fonte and Kornilov such that an initial setting position is further refined into a more precise setting position automatically prior to user acceptance motivated by improving placement accuracy.
Modified Fonte does not disclose wherein the second distance is no more than 10% of the first distance.
However, the amount of adjustment would be based on initial starting conditions, the frame type selected and the physical characteristics of the wearer. Further, a vertical adjustment of the frames (y-direction) may require a change in temple arm length (z-direction) due to the shape of a wearer’s nose since there is where the front of the frames must ultimately rest. Therefore, due to the nature of ophthalmology/optical engineering the process of frame design includes manipulation of variables such as lens characteristics, frame shape, wearer physical characters and other shape concerns in order to make a spectacle system meet its particular utility (usually based on wearer comfort). This manipulation would normally be considered routine experimentation since the results are based on known physical 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein the second distance is no more than 10% of the first distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill would seek to limit the second distance by 10% of the first distance motivated by improving user comfort.

Regarding claim 2, Fonte discloses wherein the approximate positioning determines the position of the spectacle frame in the z-direction ([0174], 2907).

Regarding claim 3, Fonte discloses wherein providing the frame metadata comprises at least one of identifying prominent points in the 3D model of the spectacle frame or classifying the prominent points in the 3D model of the spectacle frame ([0178] where product model points are used and also note that the user may provide their own frames and measurements [0160]-[0161]).

Regarding claim 4, Fonte discloses further comprising: 
applying a coordinate transformation on the basis of the identified prominent points to at least one of the group of: the 3D model of the spectacle frame, the identified prominent points, or the frame metadata ([0178] adjustment of specific points of the frames (e.g. the length of the temples) would necessarily require transformation of the coordinate of each modified parameter).

Regarding claim 5, Fonte discloses a computer-implemented method for virtual fitting of a pair of spectacles, the method comprising: 

performing a fine virtual positioning of the spectacle frame on the basis of the 3D model of the head and the 3D model of the spectacle frame (See Fig. 26 steps 2710-2713); 
providing the frame metadata by performing at least one of: 
identifying prominent points in the 3D model of the spectacle frame ([0178] where product model points are used and also note that the user may provide their own frames and measurements [0160]-[0161]); or  
classifying the prominent points in the 3D model of the spectacle frame, 
wherein the prominent points have predetermined properties (the user may provide their own frames and measurements [0160]-[0161]), 
wherein the predetermined properties are defined in 3D feature descriptors ([0178]), 
wherein classifying the prominent points includes classifying into relevant and non-relevant points (not required if the system identifies prominent points), 
wherein the relevant points represent metadata (not required if the system identifies prominent points), and 
wherein the non-relevant points are points that either represent no metadata or are redundant when representing metadata (not required if the system identifies prominent points); 
defining a horizontal direction corresponding to a connecting line between pupil centers of eyes of a head in a main fixation direction when the head is held erect as an x-direction (parallel to 703a/b and also see Fig. 31), a vertical direction when the head is held erect as a y-direction (parallel to 713 and also see [0246 and [0254] where vertical displacement is discussed), and a direction perpendicular to the x-direction and to the y-direction as a z-direction (this direction is parallel with 709, called the vertex distance);  
displacing, during the fine virtual positioning, the spectacle frame by a first distance perpendicular to the z-direction in a first displacement ([0174], [0246] and [0254] and also see Fig. 29 where distances 2903-2906 are adjusted); and 

Fonte does not disclose wherein the fine virtual positioning is an automatic process. 
However, Kornilov teaches a computer aided method of virtually placing spectacle frames onto the face of a user comprising a first initial placement and then automatically performing a second adjustment to the initial setting position in a direction parallel and orthogonal to the z-axis ([0090] and 1600 along the nose ridge).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Fonte and Kornilov such that an initial setting position is further refined into a more precise setting position automatically prior to user acceptance motivated by improving placement accuracy.
Modified Fonte does not disclose wherein the second distance is no more than 10% of the first distance.
However, the amount of adjustment would be based on initial starting conditions, the frame type selected and the physical characteristics of the wearer. Further, a vertical adjustment of the frames (y-direction) may require a change in temple arm length (z-direction) due to the shape of a wearer’s nose since there is where the front of the frames must ultimately rest. Therefore, due to the nature of ophthalmology/optical engineering the process of frame design includes manipulation of variables such as lens characteristics, frame shape, wearer physical characters and other shape concerns in order to make a spectacle system system meet its particular utility (usually based on wearer comfort).  This manipulation would normally be considered routine experimentation since the results are based on known physical equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein the second distance is no more than 10% of the first distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 

Regarding claim 6, modified Fonte discloses applying a coordinate transformation on a basis of the identified prominent points to at least one of the group of: 
the 3D model of the spectacle frame, the identified prominent points, or the frame metadata ([0178] adjustment of specific points of the frames (e.g. the length of the temples) would necessarily require transformation of the coordinate of each modified parameter).

Regarding claim 7, modified Fonte discloses wherein providing the frame metadata further comprises:  
performing a segmentation of the 3D model of the spectacle frame into components of the spectacle frame, wherein the components include at least one component of the group:  
earpiece parts, and a remaining part of the spectacle frame apart from earpiece parts ([0178] where, for example, the length of the temple arms are specifically disclosed as changing size and see Fig. 29 what other specific areas may change shape); and/or 
calculating head metadata including resting regions for the ears of the head on a basis of the earpiece parts.

Regarding claim 15, modified Fonte discloses wherein at least one of the frame metadata includes first resting information items, which define one or more locations on the spectacle frame where the spectacle frame rests on the head, or the head metadata includes second resting information items, which define one or more locations on the head where the spectacle frame rests on the head ([0161] where the system images the frames resting on the user’s face and uses that, and other, information for modifying frame shapes and also see [0180]).


wherein the approximate virtual positioning further comprises a positioning where the resting point of the frame metadata is brought into correspondence with the placement point of the head metadata ([0178] and [0180]).

Regarding claim 17, modified Fonte discloses further comprising: 
calculating an information item defining a nasal bridge of the head (Fig. 28 shows a 3D rendering of the user nose); and 
determining the placement point on the basis of the information item defining the nasal bridge ([0184] where the nose pads contact the nasal bridge), 
wherein the information item defining the nasal bridge is a 3D curve (Fig. 28 shows a 3D rendering of the user nose).

Regarding claim 18, modified Fonte disclose wherein the 3D curve has a parameterization, and wherein the parameterization is defined as a function of a coordinate of the y-direction (Kornilov shows a 3D parameterization of the wearer’s face in Fig. 15 that includes coordinate values in the x, y and z directions and position of the frames is a function of the coordinate values of the wearer’s 3D model [0090]).

Regarding claim 19, Fonte discloses a computer-implemented method for virtual fitting of a pair of spectacles, the method comprising: 
virtual positioning of a spectacle frame on a head on a basis of head metadata for a 3D model of the head and frame metadata for a 3D model of the spectacle frame (Step 2709);  
wherein the frame metadata comprise first resting information items, which define one or more locations on the spectacle frame where the spectacle frame rests on the head ([0180]), and the head 
wherein the second resting information items include a placement point associated with a nasal bridge of the 3D model of the head ([0180]); and 
providing a nasal bridge region of the nasal bridge as a 3D curve, wherein the placement point is determined on the basis of the 3D curve (See Fig. 28 where the user’s nose is modeled so that the frames may be arranged such that nasal bridge nose pads are placed correctly onto the nose).
Fonte does not disclose wherein the fine virtual positioning is an automatic process. 
However, Kornilov teaches a computer aided method of virtually placing spectacle frames onto the face of a user comprising a first initial placement and then automatically performing a second adjustment to the initial setting position ([0090] and 1600).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Fonte and Kornilov such that an initial setting position is further refined into a more precise setting position automatically prior to user acceptance motivated by improving placement accuracy.

Regarding claim 20, Fonte discloses wherein the first resting information items comprise a resting point associated with a nose bridge of the spectacle frame (See Fig. 28 where the user’s nose is modeled so that the frames may be arranged such that nasal bridge nose pads are placed correctly onto the nose).

Regarding claim 21, Fonte discloses wherein the virtual positioning comprises fine virtual positioning and approximate virtual positioning before the fine virtual positioning (Steps 2710 and 2712), wherein the fine virtual positioning is based on the 3D model of the head and the 3D model of the spectacle frame (Step 2708-2710), and  
wherein the resting point of the frame metadata is brought into correspondence with the placement point of the head metadata during the approximate virtual positioning (2710).



Regarding claim 23, modified Fonte discloses displacing by a first distance perpendicular to the z-direction in a first displacement ([0174], [0246] and [0254] and also see Fig. 29 where distances 2903-2906 are adjusted) and a second displacement along a second distance along the z-direction in a second displacement ([0174] and Fig. 29 where distance 2907 may be adjusted shorter or longer (displaced), but is called a “height” by Fonte and also see Fig. 31).
Fonte does not disclose wherein the second distance is no more than 10% of the first distance.
However, the amount of adjustment would be based on initial starting conditions, the frame type selected and the physical characteristics of the wearer. Further, a vertical adjustment of the frames (y-direction) may require a change in temple arm length (z-direction) due to the shape of a wearer’s nose since there is where the front of the frames must ultimately rest. Therefore, due to the nature of ophthalmology/optical engineering the process of frame design includes manipulation of variables such as lens characteristics, frame shape, wearer physical characters and other shape concerns in order to make a spectacle system meet its particular utility (usually based on wearer comfort).  This manipulation would normally be considered routine experimentation since the results are based on known physical equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 24, Fonte discloses wherein the method for providing the frame metadata comprises at least one of identifying prominent points in the 3D model of the spectacle frame or classifying the prominent points in the 3D model of the spectacle frame ([0178] where product model points are used and also note that the user may provide their own frames and measurements [0160]-[0161]), 
wherein the prominent points have predetermined properties, which are defined in 3D feature descriptors ([0160]-[0161]), 
wherein relevant points are points that represent metadata, and 
wherein non-relevant points are points that either represent no metadata or are redundant when representing metadata.

Regarding claim 25, Fonte discloses further comprising: 
applying a coordinate transformation on the basis of the identified prominent points to at least one of the group of: the 3D model of the spectacle frame, the identified prominent points, or the frame metadata ([0178] adjustment of specific points of the frames (e.g. the length of the temples) would necessarily require transformation of the coordinate of each modified parameter).

Regarding claim 26, Fonte discloses wherein providing the frame metadata further comprises:  
performing a segmentation of the 3D model of the spectacle frame into components of the spectacle frame, wherein the components include at least one component of the group:  
earpiece parts, and a remaining part of the spectacle frame apart from earpiece parts ([0178] where, for example, the length of the temple arms are specifically disclosed as changing size and see Fig. 29 what other specific areas may change shape); and/or 
calculating head metadata including resting regions for the ears of the head on a basis of the earpiece parts.


automatically determining at least one portion of the frame metadata and/or the head metadata (2707-2709); or  
manually determining at least one portion of the frame metadata and/or the head metadata (2712, 2713).

Regarding claim 28, modified Fonte discloses wherein the automatic determination comprises machine learning ([0031], [0052], [0053] and [0104] where learning algorithms and other machine learning methods are used to help determine user and frame information).

Regarding claim 29, modified Fonte discloses wherein the frame metadata comprise bending information items about a flexibility of the spectacle frame ([0175] where flex information is known), and wherein the virtual positioning comprises a bending of the spectacle frame on the basis of the information items about the flexibility ([0175] the frames are bent to fit a user’s face model).

Regarding claim 30, modified Fonte discloses further comprising: displaying the 3D model of the head with the spectacle frame positioned thereon (2710); and 
changing a position of the displayed spectacle frame on the nose to an altered position (2712 or 2713), 
wherein the altered position of the spectacle frame on the nose is stored as a new placement point of the head metadata (2715).

Regarding claim 31, modified Fonte discloses further comprising: 
recording images of the head to determine the 3D model of the head (2701 and see [0098] where the head is imaged using a camera);
capturing an ambient illumination when recording the images (light sensitive cameras, [0038], automatically capture ambient illumination); 

displaying the 3D model of the head with the spectacle frame positioned thereon (2709).

Regarding claim 32, modified Fonte discloses a computer program stored on a non-transitory computer storage medium and comprising a program code which, when executed on a processor, carries out the method as claimed in claim 1 ([0041]).

Regarding claim 33, modified Fonte discloses an apparatus for virtual fitting of a pair of spectacles, comprising: 
a processor ([0041] and 2780); 
a display (2740); and 
a computer program as claimed in claim 32 being stored on a non-transitory computer storage medium, the computer program being configured to be executed on the processor ([0041]).

Regarding claim 35, Fonte discloses a computer-implemented method for virtual fitting of a pair of spectacles, the method comprising: 
virtual positioning of a spectacle frame on a head on a basis of head metadata for a 3D 5model of the head and frame metadata for a 3D model of the spectacle frame (See Fig. 26 steps 2710-2713 and note that it is inherent that meta data for the frames and wearer’s face must be incorporated in order for the two images to overlap and/or be placed on the ears and nose); 
wherein the frame metadata comprise first resting information items ([0161] where the system images the frames resting on the user’s face and uses that, and other, information for modifying frame shapes and also see [0180]), which define one or more locations on the spectacle frame where the spectacle frame rests on the head, and the head 11metadata comprise second resting information items, which define one or more locations on the head where the spectacle frame rests on the head ([0161] where the system images the frames resting on the user’s face and uses that, and other, information for modifying frame shapes and also see [0180] and note that it is inherent that meta data for the frames and 
10wherein the second resting information items include a placement point associated with a nasal bridge of the 3D model of the head ([0126] and Fig. 7 where the nasal bridge is considered); and 
providing a nasal bridge region of the nasal bridge as a 3D (Fig. 28 where the nose is shown as a polygonal curve shape), 
wherein the placement point is determined on the basis of the 3D curve ([0184]), 
wherein the first resting information items include a resting point associated with a nose 15bridge of the spectacle frame ([0184]), 
wherein the virtual positioning includes fine virtual positioning and approximate virtual positioning before the fine virtual positioning (Step 2710-2713 and also see [0246] and [0254] where adjustment of the frame placement is performed), 
wherein the fine virtual positioning is based on the 3D model of the head and the 3D model of the spectacle frame (Step 2710-2713 and also see [0246] and [0254] where the adjustment is made on the 3D model), 
20wherein the resting point of the frame metadata is brought into correspondence with the placement point of the head metadata during the approximate virtual positioning (2709/2710), 
wherein the placement point is determined on the basis of the 3D curve and if a horizontal direction corresponding to a connecting line between pupil centers of eyes of the head in a main fixation direction of the head is defined as x-direction when the head is held erect, if a vertical 25direction when the head is held erect is defined as y-direction and if a direction perpendicular to the x-direction and to the y-direction is defined as z-direction (Step 2710-2713 and also see [0246] and [0254] where adjustment of the frame placement is performed and see also Fig. 29 where adjustment is shown along each axis). 
Fonte does not disclose wherein the parameterization is defined as a function of a coordinate of the y-direction.
However, Kornilov teaches a computer aided method of virtually placing spectacle frames onto the face of a user comprising a first initial placement and then automatically performing a second 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Fonte and Kornilov such that an initial setting position is further refined into a more precise setting position based on a parameterization of the 3D model in the y-axis direction motivated by improving the virtual fit.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 15-35 have been considered but are moot because applicant’s remarks are directed toward subject matter addressed by new prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872